Exhibit 10.1

 

April 21, 2017

 

Eric H. Bjerkholt

Sunesis Pharmaceuticals, Inc.

395 Oyster Point Blvd., Suite 400

South San Francisco, CA 94080

 

Dear Eric:

The purpose of this letter is to set forth the transition and resignation
agreement (the “Agreement”) between you and Sunesis Pharmaceuticals, Inc.
(“Sunesis” or the “Company”).  On April 7, 2017 you tendered your resignation as
an officer and as an employee of the Company, which resignations the Company
accepted.  Set forth below are the terms agreed to between you and the Company
for an orderly transition of your responsibilities, and an exchange of
consideration in the mutual interests of both you and Sunesis.

1.Transition.  You have resigned as an officer and employee of Sunesis effective
April 27, 2017 (the “Resignation Date”).  Until the Resignation Date, you will
continue your full-time duties in exchange for continued compensation at your
current rate and benefits eligibility.  You hereby acknowledge that your
termination of employment is not a Constructive Termination as defined in that
certain Third Amended and Restated Executive Severance Benefits Agreement (the
“Severance Agreement”) between you and the Company dated April 13, 2016.

2.Accrued Salary and Paid Time Off.  On the Resignation Date, the Company will
pay you all accrued salary, and all accrued and unused vacation earned through
the Resignation Date, subject to standard payroll deductions and withholdings.  

3.Health Care Coverage.  Your group health care coverage under the Company’s
health care plans will continue through April 30, 2017.  Thereafter, to the
extent provided by the federal COBRA law or, if applicable, state insurance
laws, and by the Company’s current group health insurance policies, you may
continue your group health insurance benefits at your own expense.  

4.Consulting Agreement.  Upon signing this agreement, the Company will enter
into the consulting agreement set forth in Exhibit A (the “Consulting
Agreement”).  As part of this Agreement and the Consulting Agreement, you
understand and agree that the options and any other Company equity granted to
you during your employment will continue to vest from the Resignation Date
through June 30, 2017, when vesting as to all of your options and equity grants
shall cease.  After June 30, 2017 and for the remaining period of time that you
are performing services under the Consulting Agreement, no further vesting shall
occur.  

144965638 v1

--------------------------------------------------------------------------------

Eric H. Bjerkholt

April 21, 2017

Page 2

5.Other Compensation or Benefits. You acknowledge that, except as expressly
provided in this Agreement, you will not receive any additional compensation or
benefits after the Resignation Date, including any severance benefits from the
Company under the terms of that certain offer letter from the Company dated
December 1, 2003 (“Offer Letter”) or of the Severance Agreement.  You further
agree that you have not earned, and will not receive, any bonus compensation for
your services in 2017.

6.Expense Reimbursements. You agree that, within ten (10) days after the
Resignation Date, you will submit your final documented expense reimbursement
statement reflecting all business expenses you incurred through the Resignation
Date, if any, for which you seek reimbursement.  The Company will reimburse you
for these expenses pursuant to its regular business practice.  

7.Return of Company Property.  By the Resignation Date, you agree to return to
the Company all Company documents (and all copies thereof) and other Company
property within your possession, custody or control, including, but not limited
to, Company files, notes, drawings, records, business plans and forecasts,
financial information, specifications, computer-recorded information, tangible
property (including, but not limited to), credit cards, entry cards,
identification badges, and keys; and, any materials of any kind that contain or
embody any proprietary or confidential information of the Company (and all
reproductions thereof); provided, however, that you are permitted to retain any
Company property that is necessary for the performance of services under the
Consulting Agreement. You agree to return any such property on or before the
expiration of the Term of the Consulting Agreement, unless otherwise agreed to
in writing.

8.Proprietary Information Obligations.  You acknowledge and agree to abide by
your continuing obligations under your Confidential Information and Invention
Assignment Agreement, a copy of which is attached hereto as Exhibit B. .

9.Confidentiality.  The provisions of this Agreement will be held in strictest
confidence by you and the Company and will not be publicized or disclosed in any
manner whatsoever; provided, however, that:  (a) you may disclose this Agreement
in confidence to your immediate family; (b) the parties may disclose this
Agreement in confidence to their respective attorneys, accountants, auditors,
tax preparers, and financial advisors; (c) the Company may disclose this
Agreement as necessary to fulfill standard or legally required corporate
reporting or disclosure requirements; (d) the parties may disclose this
Agreement insofar as such disclosure may be necessary to enforce its terms or as
otherwise required by law; (e) during the Term of the Consulting Agreement, you
are permitted to disclose that you are serving as a consultant to the Company;
and (f) you may disclose the fact or terms of this Agreement to any Government
Agency.  

10.General.  This Agreement, including Exhibit A and Exhibit B, constitutes the
complete, final and exclusive embodiment of the entire agreement between you and
the Company with regard to its subject matter.  It is entered into without
reliance on any promise or representation, written or oral, other than those
expressly contained herein, and it supersedes

144965638 v1

--------------------------------------------------------------------------------

Eric H. Bjerkholt

April 21, 2017

Page 3

any other such promises, warranties or representations.  This Agreement may not
be modified or amended except in a writing signed by both you and a duly
authorized officer of the Company.  This Agreement will bind the heirs, personal
representatives, successors and assigns of both you and the Company, and inure
to the benefit of both you and the Company, their heirs, successors and
assigns.  If any provision of this Agreement is determined to be invalid or
unenforceable, in whole or in part, this determination will not affect any other
provision of this Agreement and the provision in question will be modified so as
to be rendered enforceable.  This Agreement will be deemed to have been entered
into and will be construed and enforced in accordance with the laws of the State
of California as applied to contracts made and to be performed entirely within
California.  Any ambiguity in this Agreement shall not be construed against
either party as the drafter.  Any waiver of a breach of this Agreement shall be
in writing and shall not be deemed to be a waiver of any successive
breach.  This Agreement may be executed in counterparts and facsimile signatures
will suffice as original signatures.

If this Agreement is acceptable to you, please sign below and Exhibit A, and
return the originals to me.

We wish you the best in your future endeavors.

Sincerely,

By: /s/ DANIEL N. SWISHER, JR

           Daniel N. Swisher, Jr.

President and Chief Executive Officer

Exhibit A – Consulting Agreement

Exhibit B – Confidential Information and Invention Assignment Agreement

I have read, understand and agree fully to the foregoing Agreement:

/s/ ERIC H. BJERKHOLT           4/26/17
Eric H. BjerkholtDate 

 

144965638 v1

--------------------------------------------------------------------------------

 

Exhibit A

SUNESIS PHARMACEUTICALS, INC.

CONSULTING AGREEMENT

Effective Date:April 28, 2017

Expiration Date:December 31, 2017

This Consulting Agreement (the “Consulting Agreement”) is entered into by and
between Sunesis Pharmaceuticals, Inc. (“SUNESIS”) and Eric H. Bjerkholt
(“CONSULTANT”) in connection with and as Exhibit A to the Agreement (the
“Agreement”) between the parties of even date herewith. SUNESIS desires to have
CONSULTANT serve as a non-exclusive consultant to SUNESIS under the terms of
this Agreement.

NOW, THEREFORE, CONSULTANT and SUNESIS agree as follows:

1.

SERVICES AND COMPENSATION.  

 

a.

Consulting Services.  During the Term of this Consulting Agreement, CONSULTANT
will from time to time provide consulting services (the “Services”) to SUNESIS
as described on Attachment 1 attached to this Consulting Agreement.  CONSULTANT
shall use best efforts to perform the Services in a manner satisfactory to
SUNESIS.  Without limiting the foregoing, CONSULTANT shall provide Services to
SUNESIS in accordance with generally accepted professional standards as applied
to similar projects performed under similar conditions prevailing in the
industry at the time such Services are rendered to SUNESIS. CONSULTANT shall not
subcontract any portion of CONSULTANT’s duties or obligations under this
Consulting Agreement without the prior written consent of SUNESIS.  

 

b.

SUNESIS Liaison; Reports.  CONSULTANT will report to the SUNESIS representative
or agent (hereinafter, the “SUNESIS Liaison”, specified on Attachment 1)
concerning the Services performed under this Consulting Agreement.  The nature
and frequency of these reports will be left to the discretion of the SUNESIS
Liaison.  Any and all written reports prepared by CONSULTANT shall be the
Confidential Information (as defined below) and sole property of SUNESIS.

 

c.

Support. SUNESIS may from time to time provide CONSULTANT with such support
facilities and space at SUNESIS as may be required in SUNESIS’ sole judgment to
enable CONSULTANT to properly perform the Services.  Notwithstanding the
foregoing, CONSULTANT shall be responsible for securing, at CONSULTANT’s sole
expense, such other facilities, equipment, space and any other items that are
not expenses per Section 1d below that are required by CONSULTANT to perform the
Services.

 

d.

Compensation.  In consideration for CONSULTANT’s performance of Services,
SUNESIS will pay CONSULTANT in accordance with the fees and payment terms and
other consideration set forth in Attachment 1.  CONSULTANT shall send SUNESIS an
invoice monthly for services rendered.  Unless otherwise set forth in Attachment
1, SUNESIS shall make payments to CONSULTANT within thirty (30) days of invoice
receipt.

A-1

144965638 v1

--------------------------------------------------------------------------------

 

 

e.

Expenses.  CONSULTANT shall be reimbursed for any reasonable expenses incurred
while performing Services on behalf of SUNESIS, including travel (i.e. airfare,
meals and lodging), provided such expenses are approved by SUNESIS in
advance.  All air travel on behalf of SUNESIS shall be coach class unless
otherwise mutually agreed by the parties.  As a condition to receipt of
reimbursement, CONSULTANT shall be required to submit to SUNESIS reasonable
evidence that the amount involved was expended and related to Services provided
under this Consulting Agreement.

2.

CONFIDENTIALITY.  

 

a.

Confidential Information.  As used in this Consulting Agreement, the term
“Confidential Information” means information (i) pertaining to any aspects of
SUNESIS’ business, including but not limited to its research, technical data,
products, services, plans for products or services, customers and potential
customers, markets and marketing, finances, financial projections, employees
(including employee compensation), patents, patent applications, developments,
inventions, processes, designs, drawings, engineering, formulae, regulatory
information, medical reports, clinical data and analysis, compounds, chemical
structures, compositions, microorganisms or other cell types, proteins,
peptides, reagents, cell lines, genetic or other biological materials, chemical
formulas, business plans, and agreements with third parties, disclosed to
CONSULTANT by SUNESIS either directly or indirectly in writing, orally or
otherwise, or (ii) created by CONSULTANT as part of the Services, whether or not
during working hours.  Confidential Information also includes any information,
which SUNESIS has received from a third party which SUNESIS is obligated to
treat as confidential or proprietary.  Notwithstanding the foregoing,
Confidential Information shall not include information that CONSULTANT can
demonstrate by competent written proof: (x) was in the public domain at the time
it was disclosed or has entered the public domain through no fault of
CONSULTANT; (y) was known to CONSULTANT, other than under an obligation of
confidentiality, at the time of disclosure; or (z) was received by CONSULTANT
from a third party authorized to make such disclosure.

 

b.

Confidentiality Obligations.  

 

i.

CONSULTANT shall not, during the Term of this Consulting Agreement and for ten
(10) years after the date of expiration or termination of this Consulting
Agreement, use any Confidential Information for any purpose whatsoever other
than the performance of the Services on behalf of SUNESIS, or disclose
Confidential Information to any third party.  CONSULTANT agrees not to make
copies of Confidential Information except as authorized by SUNESIS.  CONSULTANT
agrees that Confidential Information, including any copies thereof, shall remain
the sole property of SUNESIS.  

 

ii.

CONSULTANT shall take all reasonable precautions to prevent any unauthorized
use, access or disclosure of Confidential Information, including but not limited
to (A) using the highest degree of care that it utilizes to protect its own most
sensitive confidential information of a similar nature, (B) maintaining any such
Confidential Information or any information derived therefrom wholly separate
from information provided to CONSULTANT by any third party or belonging thereto,
(C) not taking any such Confidential Information into the facilities of any
third party, (D) not copying or reverse engineering any such Confidential
Information, except to the extent necessary to perform the Services, and
(E) immediately informing SUNESIS, in writing, of any actual or suspected
unauthorized use, disclosure or access to Confidential Information.  

A-2

144965638 v1

--------------------------------------------------------------------------------

 

 

iii.

Upon expiration or termination of this Consulting Agreement, or upon SUNESIS’
earlier request, CONSULTANT will deliver to SUNESIS all Confidential Information
and any property relating thereto and all tangible embodiments thereof in
CONSULTANT’s possession or control.  

 

iv.

The foregoing notwithstanding, pursuant to 18 U.S.C. Section 1833(b), CONSULTANT
shall not be held criminally or civilly liable under any federal or state trade
secret law for the disclosure of a trade secret that: (A) is made in confidence
to a federal, state or local government official, either directly or indirectly,
or to an attorney, and solely for the purpose of reporting or investigating a
suspected violation of law; or (B) is made in a complaint or other document
filed in a lawsuit or other proceeding, if such filing is made under
seal.  Nothing in this Consulting Agreement shall limit CONSULTANT’s right to
report possible violations of law or regulation with any federal, state or local
government agency or to discuss the terms and conditions of CONSULTANT’s
engagement by SUNESIS to the extent that such disclosure is protected under
applicable provisions of law or regulation, including but not limited to
“whistleblower” statutes or other similar provisions that protect such
disclosure.

3.

TERM AND TERMINATION.

 

a.

Term.  Provided that CONSULTANT has signed the Agreement without exercising any
right of revocation, the Term of this Consulting Agreement shall commence on the
Effective Date and continue until the Expiration Date (the “Term”), unless
terminated before the Expiration Date as set forth in Section 3b below.  

 

b.

Mutual Termination.  This Consulting Agreement may be terminated at any time by
either party, with or without cause, and without prejudice to any right or
remedy a party may have due to any failure of the other party to perform their
obligations under this Consulting Agreement, upon thirty (30) days written
notice to the other party.  In addition, SUNESIS may terminate this Consulting
Agreement immediately and without prior notice if CONSULTANT is in breach of any
material provision of this Consulting Agreement, the Agreement, or Exhibit B to
the Agreement.  SUNESIS shall have the right to prohibit CONSULTANT from
performing any services during any applicable notice period.  

 

c.

Effect of Termination.  Upon the effective date of expiration or termination of
this Consulting Agreement, there shall be an accounting of costs and expenses
related to this Consulting Agreement, conducted by CONSULTANT and subject to
verification by SUNESIS.  Within thirty (30) days after receipt of adequate
documentation therefor, SUNESIS shall make a payment to CONSULTANT.  Except as
provided in this Section 3c, SUNESIS shall have no obligation of payment to
CONSULTANT for Services performed after the date of expiration or
termination.  In no event shall SUNESIS have any obligation with respect to fees
or expenses otherwise not approved by SUNESIS in accordance with Section 1e.  If
this Consulting Agreement expires or is terminated prior to completion of
Services for any reason whatsoever, in addition to those obligations set forth
in Section 2b(iii) above, CONSULTANT shall furnish SUNESIS with any partial or
completed work product created pursuant to this Consulting Agreement, including,
without limitation, any partial or completed deliverables.  If SUNESIS plans to
continue the Services, CONSULTANT shall assist in smoothly transferring the
conduct of the Services to SUNESIS or its designee.

A-3

144965638 v1

--------------------------------------------------------------------------------

 

 

d.

Survival Clause.  Sections 2, 4, and 7 shall survive the expiration or
termination of this Consulting Agreement for any reason.  Except as otherwise
provided in this Section 3d, all rights and obligations of the parties herein
shall terminate upon the expiration or termination of this Consulting Agreement.

4.

INDEPENDENT CONTRACTOR.  CONSULTANT’s relationship with SUNESIS will be that of
an independent contractor and not that of an employee.  CONSULTANT shall not be
eligible for any employee benefits or unemployment benefits, nor will SUNESIS
make deductions from payments made to CONSULTANT for taxes, unless as otherwise
required by law, all of which will be CONSULTANT’s responsibility.  CONSULTANT
will have no authority to enter into contracts that bind SUNESIS or create
obligations on the part of SUNESIS without the prior express written
authorization of SUNESIS.

5.

CONFLICTING OBLIGATIONS.  CONSULTANT hereby certifies that CONSULTANT has no
outstanding agreement or obligation that is in conflict with any of the
provisions of this Consulting Agreement, or that would preclude CONSULTANT from
complying with the provisions hereof, and further certifies that CONSULTANT will
not enter into any such conflicting agreement during the Term of this Consulting
Agreement.

6.

INDEMNIFICATION.  SUNESIS will indemnify CONSULTANT for all losses, liabilities,
damages and expenses, including advancement of reasonable attorneys’ fees,
resulting from any and all actions, demands or claims arising from CONSULTANT’S
provision of the Services in good faith.

7.

MISCELLANEOUS.

 

a.

No Conflict:  Valid and Binding.  CONSULTANT represents that neither the
execution of this Consulting Agreement nor the performance of CONSULTANT’s
obligations under this Consulting Agreement will result in a violation or breach
of any other agreement by which CONSULTANT is bound.  SUNESIS represents that
this Consulting Agreement has been duly authorized and executed and is a valid
and legally binding obligation of SUNESIS, subject to no conflicting agreements.

 

b.

Use of Name.  Neither party shall have the right to use the name of the other
party without such other party’s prior written consent, except that it is
understood that the name of CONSULTANT may appear in certain SUNESIS disclosure
documents, including those required by securities laws and in other regulatory
and administrative filings in the ordinary course of SUNESIS’ business.

 

c.

Remedies.  CONSULTANT acknowledges that SUNESIS may have no adequate remedy at
law to enforce Section 2 hereof.  In the event of a violation by CONSULTANT of
Section 2, SUNESIS shall have the right to seek injunctive or similar relief, as
well as all other relevant damages, without the requirement of posting bond or
other similar measures.

 

d.

Choice of Law.  The validity, interpretation, construction and performance of
this Consulting Agreement shall be governed by the laws of the State of
California, without giving effect to the principles of conflict of laws.  

 

e.

Arbitration.  Any dispute, claim or controversy based on, arising out of or
relating to CONSULTANT’s engagement under this Consulting Agreement shall be
settled by final and binding arbitration in San Mateo County, California, before
a single neutral arbitrator in

A-4

144965638 v1

--------------------------------------------------------------------------------

 

 

accordance with the National Rules for the Resolution of Employment Disputes
(the “Rules”) of the American Arbitration Association, and judgment on the award
rendered by the arbitrator may be entered in any court having jurisdiction.
Arbitration may be compelled pursuant to the California Arbitration Act (Code of
Civil Procedure §§ 1280 et seq.). If the parties are unable to agree upon an
arbitrator, one shall be appointed by the AAA in accordance with its Rules. Each
party shall pay the fees of its own attorneys, the expenses of its witnesses and
all other expenses connected with presenting its case; however, CONSULTANT and
SUNESIS agree that, to the extent permitted by law, the arbitrator may, in his
or her discretion, award reasonable attorneys’ fees to the prevailing party.
Other costs of the arbitration, including the cost of any record or transcripts
of the arbitration, AAA’s administrative fees, the fee of the arbitrator, and
all other fees and costs, shall be borne equally by the parties. This Section 7e
is intended to be the exclusive method for resolving any and all claims by the
parties against each other for payment of damages under this Consulting
Agreement or relating to CONSULTANT’s engagement hereunder; provided, however,
that neither this Consulting Agreement nor the submission to arbitration shall
limit the parties’ right to seek provisional relief, including, without
limitation, injunctive relief, in any court of competent jurisdiction pursuant
to California Code of Civil Procedure § 1281.8 or any similar statute of an
applicable jurisdiction. Seeking any such relief shall not be deemed to be a
waiver of such party’s right to compel arbitration. Both CONSULTANT and SUNESIS
expressly waive their right to a jury trial. Pursuant to California Civil Code
Section 1717, each party warrants that it was represented by counsel in the
negotiation and execution of this Consulting Agreement, including the attorneys’
fees provision herein.

 

f.

Notices.  Any notice required or permitted by this Consulting Agreement shall be
in writing and shall be deemed sufficient upon receipt, when delivered
personally or by courier, overnight delivery service or confirmed facsimile, or
forty-eight (48) hours after being deposited in the regular mail as certified or
registered mail with postage prepaid, if such notice is addressed to the party
to be notified at such party’s address or facsimile number as set forth with the
signatures below, or as subsequently modified by written notice. Notices to
SUNESIS shall be sent to the attention of Legal Affairs.

 

g.

Assignment.  Due to the personal nature of the Services to be rendered
hereunder, CONSULTANT may not assign this Consulting Agreement.  SUNESIS may
assign this Consulting Agreement without the consent of CONSULTANT.  Subject to
the foregoing, this Consulting Agreement will inure to the benefit of and be
binding upon each of the heirs, assigns and successors of the respective
parties.

 

h.

Severability.  If one or more provisions of this Consulting Agreement are held
to be unenforceable under applicable law, the parties agree to renegotiate such
provision in good faith.  In the event that the parties cannot reach a mutually
agreeable and enforceable replacement for such provision, then (i) such
provision shall be excluded from this Consulting Agreement, (ii) the balance of
this Consulting Agreement shall be interpreted as if such provision were so
excluded and (iii) the balance of this Consulting Agreement shall be enforceable
in accordance with its terms.

 

i.

Waiver.  Waiver or forbearance by either party or the failure by either party to
claim a breach of any provision of this Consulting Agreement or exercise any
right or remedy provided by this Consulting Agreement or applicable law shall
not be deemed to constitute a waiver with respect to any subsequent breach of
any provision hereof.

A-5

144965638 v1

--------------------------------------------------------------------------------

 

 

j.

Advice of Counsel.  EACH PARTY ACKNOWLEDGES THAT, IN EXECUTING THIS CONSULTING
AGREEMENT, SUCH PARTY HAS HAD THE OPPORTUNITY TO SEEK THE ADVICE OF INDEPENDENT
LEGAL COUNSEL, AND HAS READ AND UNDERSTOOD ALL OF THE TERMS AND PROVISIONS OF
THIS CONSULTING AGREEMENT.  THIS CONSULTING AGREEMENT SHALL NOT BE CONSTRUED
AGAINST ANY PARTY BY REASON OF THE DRAFTING OR PREPARATION HEREOF.

 

k.

Headings.  Headings are used in this Consulting Agreement for reference only and
shall not be considered when interpreting this Consulting Agreement.

 

l.

Amendments.  Any Term of this Consulting Agreement may be amended or modified
only with the written consent of the parties.  

 

m.

Entire Agreement.  This Consulting Agreement, including the Attachment 1 hereto,
constitutes the entire agreement between SUNESIS and CONSULTANT with respect to
the subject matter of this Consulting Agreement and supersedes all prior written
and oral agreements between the parties regarding the subject matter of this
Consulting Agreement.  

 

n.

Counterparts.  This Consulting Agreement may be executed in counterparts, each
of which shall be deemed an original and all of which together will constitute
one and the same instrument, and may be executed through the use of facsimiles.

IN WITNESS WHEREOF, the parties have executed this Consulting Agreement,
effective as of the Effective Date, on the dates set forth below.

SUNESIS PHARMACEUTICALS, INC.CONSULTANT

395 Oyster Point Boulevard, Suite 400Eric H. Bjerkholt

South San Francisco, California 94080

 

 

By: /s/ DANIEL N. SWISHER, JR/s/ ERIC H. BJERKHOLT

President and Chief Executive Officer

Date Signed: 4/24/17           Date Signed: 4/26/17

 

A-6

144965638 v1

--------------------------------------------------------------------------------

 

ATTACHMENT 1

 

SERVICES AND FEES

 

I.

Services to be provided to SUNESIS, include but are not limited to:  Upon
request by the SUNESIS Liaison, or a designee of the SUNESIS Liaison, CONSULTANT
shall provide services within CONSULTANT’s areas of expertise and
experience.  The Services shall be performed only by Eric H. Bjerkholt.  

II.

Remuneration:

 

Hourly Rate:

$275 per hour, prorated for partial hours.

All requests for payment will be in a form of a detailed monthly invoice and
sent electronically to dswisher@sunesis.com, with a copy to AP@sunesis.com

 

Equity:

During the Term of this Consulting Agreement Mr. Bjerkholt will be deemed in
“Continuous Service” for purposes of exercising any vested shares subject to his
options to purchase SUNESIS common stock.  Any equity in SUNESIS that has been
granted to Eric H. Bjerkholt prior to the Effective Date shall continue to vest
during the Term from the Effective Date through June 30, 2017 whereupon all
vesting shall cease.  Except as described in this Attachment 1, all other rights
and obligations with respect to Mr. Bjerkholt’s equity will be as set forth in
the applicable stock option agreement(s), grant notice(s) and plan
documents.    

III.  SUNESIS Liaison :

Daniel N. Swisher, Jr.

President and Chief Executive Officer

Sunesis Pharmaceuticals, Inc.

395 Oyster Point Boulevard, Suite 400

South San Francisco, CA 94080

 

 

1-1

144965638 v1

--------------------------------------------------------------------------------

 

 

Exhibit B

CONFIDENTIAL INFORMATION and

invention assignment AgreemenT

 

 

144965638 v1